Citation Nr: 1428257	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service for a bilateral knee condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for irritable bowel syndrome.

5. Entitlement to service connection for chronic fatigue syndrome.

6. Entitlement to service connection for fibromyalgia.

7. Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to March 1978, from February 1990 to May 1990, from February 1991 to July 1991 and from November 2007 to August 2008.  He also has service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for a bilateral knee condition, tinnitus, bilateral hearing loss, irritable bowel syndrome, fibromyalgia, chronic fatigue syndrome and hepatitis C.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in May 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for hepatitis C and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record at the May 2012 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a bilateral knee disability, bilateral hearing loss, chronic fatigue syndrome and irritable bowel syndrome.

2. Tinnitus has been shown to be the result of noise exposure during military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claims of entitlement to service connection for a bilateral knee disability, bilateral hearing loss, chronic fatigue syndrome and irritable bowel syndrome have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

At the May 2012 Board hearing, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for a bilateral knee disability, bilateral hearing loss, chronic fatigue syndrome and irritable bowel syndrome.  As such, the Veteran has withdrawn these claims and there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Hence, the Board does not have jurisdiction to review these issues and they are dismissed.

II. Service Connection for Tinnitus 

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  Specifically, he asserts that he was exposed to aircraft noises during service. 

The Veteran's DD-214 shows that his military occupational specialty (MOS) was an aircraft loadmaster technician.  It also notes that he received a small arms expert marksmanship ribbon.  The Board finds the Veteran's report of noise exposure to be credible and consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

The Veteran was afforded a VA audiological examination in September 2009.  The examiner diagnosed bilateral subjective tinnitus but failed to provide an etiological opinion.  

The Veteran was provided an additional VA audiological examination in November 2009.  He reported consistent tinnitus for the past 10 years.  No recreational, pre-military or post-military noise exposure was reported.  The examiner diagnosed bilateral tinnitus.  However, the examiner failed to provide an opinion as to whether tinnitus is related to military service.  

At the May 2012 Board hearing, the Veteran testified that his noise exposure during military service consisted of aircraft engines, air currents and circulation, and machinery.  He further reported that ear protection was available but indicated that it was not helpful.  Lastly, he stated that the ringing in his ears began in service and that it never went away.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  In this case, upon VA examination he indicated an onset of tinnitus 10 years prior.  However, his later testimony of continuous symptomatology is found to be credible despite this inconsistency.  The Board notes that it is not uncommon for the Veteran to be confused with the examination question as to onset, and in many cases people are not aware that "tinnitus" means ringing in the ears.  Given the in-service
noise exposure and the absence of significant post-service exposure, the Board resolves doubt in the Veteran's favor.  

As tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

      (CONTINUED ON NEXT PAGE)			





ORDER

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for a bilateral knee disability is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

The claim of entitlement to service connection for irritable bowel syndrome is dismissed.


REMAND

The Veteran asserts that hepatitis C was caused by a plane crash in 1988, which caused bleeding of the liver, and was aggravated by military service.  He reported that the crash occurred during military service.  Lastly, he contends that fibromyalgia was caused by hepatitis C.

At the outset, the Board notes that the Veteran reports that he served for approximately 30 years in the U.S. Air Force Reserves.  The claims file indicates that he had four periods of active military service, which does not include service in 1988.  However the specific dates of active duty for training (ACDUTRA) and inactive duty training (IDT) for his Reserve service have not been verified.  Verification of reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

The Veteran was afforded a VA examination for hepatitis C and fibromyalgia in September 2009.  The examiner determined that the most likely cause of hepatitis C was the blood transfusion the Veteran received after a plane accident in 1988 where he suffered internal abdominal injuries which required a blood transfusion.  The examiner noted the Veteran's report that he was in service at the time of the accident.  The examiner opined that per the Veteran's history, there were no other risk factors for hepatitis C.  

The Board finds that the VA opinion is inadequate as it is based on incomplete evidence.  In this regard, there is no evidence of record to indicate whether the plane accident occurred during a period of ACDUTRA or IDT.  Moreover, if the plane crash cannot be found to have occurred during a period of active service, then an opinion as to whether hepatitis C was aggravated by the claimant's periods of active military service will be required.

The examiner also determined that fibromyalgia was caused by hepatitis C.  The Board finds that the opinion is also inadequate as the examiner failed to provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On remand, an addendum opinion should be obtained regarding the etiology of the Veteran's hepatitis C and fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates during of the Veteran's ACDUTRA and/or IDT service are required.

2. Thereafter, forward the claims file to the September 2009 VA examiner who provided the examination for hepatitis C and fibromyalgia, or another appropriate medical provider if that examiner is unavailable, to obtain an addendum opinion.  The examiner should provide answers to the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C was caused by active service, to include any period of confirmed ACDUTRA or IDT in which an injury occurred?

b.  If the plane crash and subsequent transfusion cannot be confirmed as having occurred during active service, to include any period of ACDUTRA or IDT, then is it at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by any later period of active service?

c.  If the responses to the above are negative, then is it at least as likely as not that the current hepatitis C was caused or aggravated by (i.e., permanently worsened beyond the normal progression of the disease) by fibromyalgia?  

d.  is it at least as likely as not that the Veteran's fibromyalgia was caused or aggravated by (i.e., permanently worsened beyond the normal progression of the disease) by his hepatitis C?

e. If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.
	
The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


